UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1: MARCH 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53708 BIOCANCELL THERAPEUTICS INC. (Exact name of Registrant as specified in its charter) Delaware 20-4630076 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem, Israel (Address of principal executive offices) (Zip Code) 972-2- 548-6555 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer” and “smaller reporting company” (Check one): Large accelerated Filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of the registrant’s shares of common stock outstanding was 20,621,113 as of May 9, 2010. BIOCANCELL THERAPEUTICS INC. FORM 10-Q TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4T. Controls and Procedures 24 PARTII — OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Reserved. Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 INTRODUCTORY NOTE ON FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q for BioCancell Therapeutics Inc. (“BioCancell” or the “Company”) maycontain forward-looking statements. You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “intend,” “anticipate,” believe,” “estimate” and “continue” or similar words. Forward-looking statements include information concerning possible or assumed future business success or financial results. You should read statements that contain these words carefully because they discuss future expectations and plans, which contain estimations of future results of operations or financial condition or state other forward-looking information. We believe that it is important to communicate future expectations to investors. The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties, which are discussed in Item1A, “Risk Factors” and in other sections of this Quarterly Report on Form 10-Q and in our other filings with the Securities and Exchange Commission (SEC).These risks and uncertainties could cause actual results or events to differ materially from those expressed or implied by the forward-looking statements that we make. Although there maybe events in the future that we are not able to accurately predict or control, we do not undertake any obligation to update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. Accordingly, to the extent that this Quarterly Report on Form 10-Q contains forward-looking statements regarding the financial condition, operating results, business prospects or any other aspect of the Company, please be advised that BioCancell's actual financial condition, operating results and business performance maydiffer materially from that projected or estimated by the Company in forward-looking statements. PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS BioCancell Therapeutics, Inc. and Subsidiary (Development Stage Company) Consolidated Financial Statements As of March 31, 2010 (Unaudited) -1- BioCancell Therapeutics Inc. and Subsidiary (Development Stage Company) Consolidated Balance Sheets (Unaudited) March 31, December 31, U.S. dollars in thousands Current assets Cash and cash equivalents $ $ Receivable from Chief Scientist and BIRD Foundation 74 45 Prepaid expenses 1 Other current assets 56 88 Total current assets Deferred stock issuance costs Long-term assets Deposit in respect of employee severance benefits Long-term prepaid expenses 60 59 Total long-term assets Property and equipment at cost, net of $139 thousand and $130 thousand accumulated depreciation as of March 31, 2010 and December 31, 2009, respectively Total assets $ $ 1 The amounts recorded as of March 31, 2010 and December 31, 2009 include $14 and $28 thousand to a related party, respectively. The accompanying notes form an integral part of the financial statements. -2- BioCancell Therapeutics Inc. and Subsidiary (Development Stage Company) Consolidated Balance Sheets (Unaudited) March 31, December 31, Note U.S. dollars in thousands Current liabilities Accounts payable 1 $ $ Accrued expenses and others 2 Accrued vacation pay 64 80 Employees and related liabilities 53 66 Total current liabilities Long-term liabilities Liability for employee severance benefits 204 Convertible notes payable Warrants to noteholders 3 Total long-term liabilities Contingent liabilities and commitments 2 Stockholders' equity (deficit) Common stock, $0.01 par value per share (50,000,000 shares authorized, 20,584,050 and 16,356,550 shares issued and outstanding, as of March 31, 2010, and December 31, 2009, respectively) Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ 1 The amount recorded as of March 31, 2010 includes $17 toa related party. 2 The amount recorded as of December 31, 2009 includes $8 thousand to a related party. The accompanying notes form an integral part of the financial statements. -3- BioCancell Therapeutics Inc. and Subsidiary (Development Stage Company) Consolidated Statements of Operations (Unaudited) Cumulative from inception Three month period ended through March 31 March 31 March 31, U.S. dollars in thousands (except share and per share data) Research and development expenses $ $ $ Less: Chief Scientist and BIRD Foundation grants ) ) ) Research and development expenses, net General and administrative expenses 1 Operating loss Interest expense (income), net (2 ) 1 ) Gain from marketable securities, net - - (6 ) Interest on convertible notes and discount amortization 93 79 Revaluation of warrants Other financing expense (income), net 6 ) ) Net loss $ $ $ Basic and diluted net loss per share $ $ $ Weighted-average common shares used in computing basic and diluted net loss per share 1 The amounts recorded for the three month period ending March 31, 2010 and for the cumulative period include $21 thousand $95 thousand to a related party, respectively. The accompanying notes form an integral part of the financial statements. -4- BioCancell Therapeutics Inc. and Subsidiary (Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Cumulative from inception Three month period ended through March 31 March 31 March 31, U.S. dollars in thousands Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Income and expenses not involving cash flows: Increase (decrease) in liability for employee severance benefits ) 12 Fair value adjustment of marketable securities - - Depreciation and amortization 9 11 Stock-based compensation 22 Revaluation of warrants 1,037 Accrued interest and amortization of discount to notes payable, and exchange difference thereon Changes in assets and liabilities: Decrease (increase) in other current assets 33 (2 ) ) Decrease (increase)in prepaid expenses 63 ) ) Increase in Chief Scientist and BIRD Foundationreceivable ) ) (7 ) Investment in marketable securities (trading) - - ) Proceeds from marketable securities (trading) - - Decrease (increase) in severance pay deposits 29 ) ) Decrease (increase) in long-term receivables - 1 ) Increase (decrease) in accounts payable ) ) Increase(decrease) in employees and related liabilities ) 32 72 Increase (decrease) in accrued vacation pay ) 15 30 Increase (decrease) in accrued expenses ) 24 Net cash used in operating activities ) ) ) Cash flows from investing activities: Investment in marketable securities (trading) - - ) Proceeds from marketable securities (trading) - - Sale of property and equipment 2 - 2 Acquisition of property and equipment (3
